Case 9:19-cv-80825-DMM Document 23 Entered on FLSD Docket 08/20/2019 Page 1 of 3



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                    CASE NO: 9:19-cv-80825-DMM

  JENNIFER QUASHA, on behalf of her
  son, H.Q., a minor

           Plaintiffs

  vs.

  CITY OF PALM BEACH GARDENS, FLORIDA

        Defendants
  __________________________________________/

        NOTICE OF FAILURE TO SUBMIT A RESPONSE AND PROPOSED ORDER ON
                           PRELIMINARY INJUNCTION

           COMES NOW, Plaintiff, JENNIFER QUASHA, on behalf of her son, H.Q, by and though

  undersigned counsel, and pursuant to Local Rule 7.1(c) files this notice that the Defendant, CITY

  OF PALM BEACH GARDENS, FLORIDA, failed to file a response to the Expedited Motion For

  Preliminary Injunction (DE 12), and respectfully submits this proposed order attached hereto as

  Exhibit “A”, and states as follows:

        1. On August 5, 2019, Plaintiffs filed and Expedited Motion for a Preliminary Injunction

           against Defendant [DE-12], as such Defendant’s response due on or before August 19, 2019.

        2. On August 9, 2019, Defendant filed a Motion for Enlargement of Time to file their response

           to Plaintiff Expedited Motion for a Preliminary Injunction, [DE-13].

        3. On August 9, 2019, Plaintiff filed their response and position to Defendant’s Motion for

           Enlargement to file their response [DE-15].

        4. On August 12, 2019, Defendant filed a responsive Memorandum of Law in Support to

           their Motion for Extension of Time [DE-16].
Case 9:19-cv-80825-DMM Document 23 Entered on FLSD Docket 08/20/2019 Page 2 of 3
                                                        Quasha v. City of Palm Beach Gardens, FL
                                                                     Case No.: 19-cv-80825-DMM
                                                                                      Page 2 of 3

      5. On August 14, 2019, Plaintiff filed a Notice of Filing Supplemental Authority in Support

          to their Response to Defendant’s Motion for Enlargement of Time [DE-17].

      6. On August 16, 2019, Defendant filed a Notice that Plaintiffs are scheduled for Deposition

          [DE-20], without specifying any reason how the depositions would be determinative or

          relevant with regards to the motion for preliminary injunction.

      7. On August 19, 2019, the Court has not ruled on Defendant’s Motion for Enlargement of

          Time.

  In each of the memorandum for enlargement of time to respond to the expedited motion for

  enlargement of time, the defendant elaborates on its defenses in this matter. However, Local Rule

  7.1 (c) provides in relevant part, "...each party opposing a motion shall serve an opposing

  memorandum of law no later than fourteen (14) days after service of the motion. Failure to do so

  may be deemed sufficient cause for granting the motion by default." Thus, in this case, because

  the Defendants have failed to file a response to this motion, the Court should review the motion to

  determine that it meets the requirements of Rule 65, and grant the expedited relief requested by

  the Plaintiff.

          Respectfully submitted this 20th day of August, 2019.


                                        By: s/ Matthew W. Dietz _____
                                        Matthew W. Dietz, Esq.
                                        Florida Bar No. 84905




         Disability Independence Group, 2990 Southwest 35th Avenue, Miami, Florida 33133
Case 9:19-cv-80825-DMM Document 23 Entered on FLSD Docket 08/20/2019 Page 3 of 3
                                                         Quasha v. City of Palm Beach Gardens, FL
                                                                      Case No.: 19-cv-80825-DMM
                                                                                       Page 3 of 3


                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 20, 2019, I electronically filed the foregoing with

  the Clerk of the Court by using the CM/ECF system which will send notice of electronic filing to

  all parties and counsel of record in the herewith service list, or in some other authorized manner

  for those counsel or parties who are not authorized to receive notices electronically.

                                        DISABILITY INDEPENDENCE GROUP, INC.
                                        2990 Southwest 35th Avenue
                                        Miami, Florida 33133
                                        Tel: (305) 669-2822
                                        Fax: (305) 442-4181
                                        Email: Mdietz@justDIGit.org
                                               aa@justdigit.org

                                        By: s/ Matthew W. Dietz
                                        MATTHEW W. DIETZ, ESQ.
                                        Florida Bar No.: 0084905




        Disability Independence Group, 2990 Southwest 35th Avenue, Miami, Florida 33133
